Title: To Alexander Hamilton from Caleb Swan, 8 March 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia 8 March 1800
          
          I have received your letter of the 4 Instant.
          I have forwarded to Lt. Hugh McCall, whom I have appointed deputy Pay Master for So Carolina & Georgia, the Sum of 39.884. dollars, which he has received—9.884 dollars of the above Sum, is for the express purpose of recruiting the full complement of the 5th. regiment of Infantry, as directed in your letter of the 23d September, 1799—When I sent on this money, I suggested to the Deputy Pay Master, to pay but one half of the Sum for recruiting the 5th. regiment, into the hands of the Regimental Pay Master in the first instance—This was  a rule that prevailed here in regard to the other Regiments, and I supposed therefore, that it might be proper; And by Lt. McCalls letter to me, I find that he has paid 4.492 dollars of said recruiting Money, into the hands of Lt. William Taylor Pay Master to the 5 regiment, and retained the other half Viz 4.942. dollars, in his hands to be disposed of hereafter: As it is not likely that the whole of this money will be immediately expended in recruiting the 5th regiment; it is respectfully suggested, whether Major Freeman may not be furnished with 980 dollars, out of that Sum, for the purpose mentioned in your letter of the 4 Instant
          I have the Honor to be Very Respectfully Sir Your Most Obedt Servt
          
            C: Swan P.M. Genl.
          
          General Hamilton
        